Title: To George Washington from Rufus Putnam, 28 February 1791
From: Putnam, Rufus
To: Washington, George



Sir
Marietta [Northwest Territory] February 28th 1791

Since the affair of the 2d of January several Wyandot men & women have ben into Fort Harmer To Trade. they approched with Shyness, and in truth our people ware at a loss how to treat them. but on the whole it was thought best, and they ware recived & treated in the same frindly maner as here to fore: althoe Sculking parties were at the Same time discovered houvering round Some of our Settlements, the accounts these indians give of the affair at the Big-Bottom, are various—the first reported that they Saw their trail on their return & that by mar⟨ks⟩ they left on certain trees they ware 76 in number & had 20 Scalps. the next account was from one Geroto a Wyandot man who Said he was told by a man who Saw them, that they consisted of about 30 and that they had Some prisoners as well as Scalps—that they came from a Village on the ⟨Tawa⟩ river—and another account we have from a Wyandot who Said he Saw the party on their return neer Sandusky, that they ware chiefly Mingos consisted of about 30 and had 5 prisoners: the Indians who have ben in, all agree that a great many Indians are going to war, but pretend that the Wyandots & Dellawars are not, and that we must expect a great many here in a few weeks—about ten days ago a Soldier was taken within 60 rods of Fort Harmer but he had the good fortune to make his escape the first night, and the next day came in to the Settlement at Belle-prie, the Soldier said that he was first taken by three and caried a few miles when they came to 4 others, that one of them Spake good English and was very perticuler in his enquieries respecting the number of men at Fort Harmer, Marietta, & Belle-prie.
the night after the Soldier got into Belle-prie, a party of Indians (Supposed to be the Same who took the Soldier) brook open a number of Deserted houses in the lower part of Belle-prie

Settlement, but they did no damage to any of the property except killing one Sheep and two fat hogs a part of which they took of—Our people have nearely compleated their works of Defence, and I have no great apprehentions for the imediate Saifty of their persons but their forage Corn & Cattle Still remain exposed as they have not ben able ⟨illegible⟩ to remove them to places of Security.
The present Crisis appears to me important, not only as it respects the inhabitants of these frontiers but the united States in general—for Should Government take efectual ⟨means⟩ to bring the natives to Submission, & for the protection of those who have Settled under her authorety, She may fairly calculate on a rapid Sale of her lands, by which She may Sink many millions of her National Debt—but on the Contrary Should She leve her Citizens to be insulted & murdered by the Savages, I think it dos not require the Spirit of prophecy to foretell the consequence. No more lands will be purchased but will probably be Seized on by privit adventurers who will pay little or no reguard to the laws of the United States or the rights of the natives—It is a fact Sir, well known that imediately after the conclusion of the war in 1783 privet adventurers, in a perticuler way, located & by building Cabbens, girdling trees or planting a few hills of Corn, took possestion of all the most valuable lands in the Muskingum, Hockhocking, and other rivers as well as on the ohio for Several hundred mils, nor Must it be forgot that numbers of these people were driven off by the federal Troops at the point of the Bayonet, their houses burnt & corn destroyed—When therefore it Shall be known that Congress have given up the protection of the Country, what are we to expect but these people, with others of like principle, will return like a flood & Seize the country to them Selves, and should this be the case is it probable that the united States will ever be able to reduce them to obediance without incuring a much greater expence then the chastizin⟨g⟩ the Indians in a proper maner & the necessary establisht for the protection of the Settlements can posably ⟨merit⟩.
All the Settlements in Virginia bordoring on the Ohio in our neighbourhood are erecting defences.
We ⟨heare⟩ that 7 persons ware killed about two ⟨weeks⟩ near Short Creek the account of which probably re⟨ached⟩ you before

this. Major Sargent I hear is at Fort Pitt—I have the honour to be with the highest possable Sentements of Respect Sir your most obedient & most humble Servent

Rufus Putnam

